Citation Nr: 0922012	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a condition 
identified as multiple osteomas, subcutaneous nodules, or 
lesions, to include as due to exposure to ionizing radiation, 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts.  In that decision, the RO reopened the 
Veteran's claim for entitlement to service connection for 
multiple osteomas, to include as due to exposure to ionizing 
radiation, but continued and confirmed the denial of the 
benefits sought. 

As a matter of history, the RO initially denied service 
connection for multiple osteomas in a November 1995 rating 
decision.  The RO found that here was no medical evidence to 
establish that the disability due to the Veteran's condition 
was in any way related to service.  The Board confirmed the 
denial of this claim in a March 1999 decision. 

By way of an August 2005 rating decision, the RO declined to 
reopen the Veteran's claim because it had not received any 
new and material evidence subsequent to the Board's March 
1999 decision.  The Veteran did not appeal the August 2005 
rating decision, and it is the last final decision of record.   

While the June 2007 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

The Board notes that in the Veteran's February 2008 
substantive appeal, he asserts that he has additional 
disability, namely polycythemia, a heart condition and a lung 
condition, due to exposure to ionizing radiation.  It is not 
clear as to whether or not the veteran wishes to pursue 
claims for service connection for these disabilities.  These 
matters have not been fully addressed by the RO, and are 
REFERRED to the RO for the appropriate action. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection, but that additional development is 
necessary regarding the underlying service connection claim 
for multiple osteomas.  Accordingly, the matter of 
entitlement to service connection, based on de novo review, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran if 
further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO declined to 
reopen a claim of service connection for multiple osteomas, 
to include as due to exposure to ionizing radiation, finding 
in part that the evidence of record did not serve to relate 
the claimed condition to service.  The Veteran was notified 
of the decision later that month, but he did not appeal.

2.   Since the August 2005 decision, VA has received 
additional evidence in the form of a letter from a private 
doctor that relates to an unestablished fact (nexus) 
necessary to substantiate the Veteran's claim of service 
connection for the condition identified as multiple osteomas, 
subcutaneous nodules, or lesions, to include as due to 
exposure to ionizing radiation, and raises a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The August 2005 rating decision that decline to reopen 
the claim of service connection for the condition identified 
as multiple osteomas, subcutaneous nodules, or lesions, to 
include due to exposure to ionizing radiation, became a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008). 

2.  New and material evidence sufficient to reopen the claim 
for service connection has been received since the last final 
decision in August 2005.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Here, in view of the Boards favorable decision to reopen the 
claim of service connection for multiple osteomas, to include 
as due to exposure to ionizing radiation, any further 
discussion as to that claim regarding any lapses in duties to 
assist and notify, or regarding whether the Veteran was 
prejudiced by any such lapses, would serve no useful purpose.  

2.  Application to Reopen Claim

As noted above, the Veteran did not appeal the August 2005 
rating decision, in which the RO decline to reopen the 
Veteran's claim of service connection for multiple osteomas, 
claimed as due to ionizing radiation exposure.  This decision 
became final.  38 U.S.C.A. § 7104(b).  The Veteran now seeks 
to reopen the claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156.

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the August 2005 rating 
decision consisted of the following: the Veteran's service 
treatment records; a report from the Department of Defense, 
Nuclear Test Personnel Review dated May 1995; the reports 
from November 1995 VA examination and x-rays; an 
Environmental Protection Agency Fact Sheet on Ionizing 
Radiation; a newspaper article on radiation exposure received 
July 2005; and several letters from the Veteran. 

Subsequent to the August 2005 rating decision, VA has 
received the following additional evidence: a private 
treatment report by Dr. A. Brown dated March 1999; private 
treatment records from South Shore Medical Center dated 
August 2004 to January 2006; a September 2006 treatment 
medical report by Dr. M. Anderson at Commonwealth Hematology-
Oncology P.C.; and a January 2007 letter addressing the 
Veteran's disability from Dr. D. Bailey at the South Shore 
Medical Center. 

The Board finds that the additional evidence received since 
the RO's August 2005 relates to the unestablished fact 
necessary to substantiate the claim, whether the Veteran's 
reported condition is related to service.  Specifically, in 
his January 2007 letter, Dr. Bailey states that "there 
appears to be a cause and effect relationship" between the 
Veteran's exposure to ionizing radiation in service and his 
current disability.  Dr. Bailey reported that the Veteran had 
several subcutaneous masses of various sizes on the back, the 
abdomen and the posterior aspects of both ears.  Dr. Bailey 
also noted that although the disability was not malignant in 
nature, a biopsy would be required to rule of malignancy.  
Dr. Bailey's letter provides new evidence which relates to 
the questions of whether the Veteran's disability is related 
to service.  

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  On 
that basis, the claim for service connection of is reopened 
and the VA must consider the appeal on the merits of the 
underlying claim for service connection.  38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for the condition 
identified as multiple osteomas, subcutaneous nodules, or 
lesions, to include as due to exposure to ionizing radiation, 
and the claim is reopened.   




REMAND

As discussed above, VA has received additional evidence which 
is sufficient to reopen the Veteran's claim; however, 
additional development is necessary prior to adjudication of 
this claim.

Since the additional medical evidence shows that there may be 
a causal connection between the Veteran's claimed disability 
and his exposure to ionizing radiation in service, a VA 
examination is in order to attempt to determine the most 
likely etiology of the veteran's condition.        

The Board notes that the medical evidence of record reveals 
some conflict as to the current diagnosis of the Veteran's 
disability.  In the November 1995 VA examination report, the 
examiner diagnosed the Veteran with multiple osteomas of the 
anterior rib, the posterior left rib, right arm, right wrist, 
left posterior chest and bilateral medial knee areas.  The 
November 1995 VA radiology reports, however, did not show 
abnormalities of the bone on both femurs, both upper arms and 
the ribs.  Further, in the treatment report from Dr. 
Anderson, he diagnosed the Veteran with subcutaneous nodules.  
Dr. Anderson reported that the Veteran's lesions were 
probably not osteomas because the lesions do not appear to 
arise from the bone.  In the new VA examination requested by 
this remand, the VA examiner should specifically identify the 
Veteran's current condition. 

In sum, a new VA examination is in order for a medical 
examiner to determine the nature of the Veteran's current 
disability, and to provide a medical opinion as to the likely 
etiology of that condition.  See 38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4).

Prior to any examination, any outstanding records of 
pertinent treatment for the Veteran's disability, claimed as 
multiple osteomas, should be obtained and added to the 
record.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should seek to obtain assistance 
from the Veteran in order to identify and 
obtain any records of pertinent medical 
treatment that are not yet on file.  

2.  The RO should schedule the Veteran for a 
VA examination to identify the Veteran's 
current disability (variously identified as 
multiple osteomas, subcutaneous nodules, or 
lesions), and to determine the nature and 
likely etiology of that condition.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all the findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should review 
the entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  If the 
examiner determines that it is not feasible 
to respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond.

After review of the claims file and 
examination, the examiner should identify 
the Veteran's current condition and 
determine whether it is at least as likely 
as not that such condition: (a) had its 
onset during service; (b) was manifested to 
a compensable degree during the first post-
service year; or (c) is otherwise related to 
service (including due to exposure to 
ionizing radiation).

In providing the opinion, it would be 
helpful if the examiner would use the 
following language as appropriate: "more 
likely than not" (meaning a likelihood 
greater than 50%), "at least as likely as 
not" (meaning a likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  The RO should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


